Dissenting Opinion by
Mr. Justice Benjamin R. Jones:
I am in agreement with the conclusion reached by the majority of this Court that Gillette possessed the *214necessary standing to maintain this action for a preliminary injunction.
I disagree with the majority of this Court, however, in affirming the court below in its refusal to grant a preliminary injunction. In view of the stipulation entered into by the parties in the court below that, in the event Gillette was found to have proper standing, a preliminary injunction could issue, such stipulation amounted to an acknowledgment or admission that Gillette’s products were in free and open competition within the Commonwealth in compliance with the statutory requirement of section 1 of the Fair Trade Act.
Mr. Chief Justice Bell joins in this dissenting opinion.